        Case 1:19-mc-00145-TSC Document 327-1 Filed 11/19/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,                                 Case No. 19-mc-0145 (TSC)

LEAD CASE: Roane et al. v. Barr

THIS DOCUMENT RELATES TO:

Roane, et al. v. Barr, 05-2337

Bernard v. Barr et al., 20-474


                                            ORDER

        Plaintiff Orlando Hall has moved the Court, pursuant to 18 U.S.C. § 3596(a), for an order

requiring Defendants to comply with the provisions of Texas law relevant to his case, namely,

articles of the Texas Code of Criminal Procedure. Good cause appearing therefor, it is hereby

        ORDERED that if Plaintiff Orlando Hall’s execution has not begun by midnight tonight

(12:00 a.m. on November 20, 2020), Defendants must (1) reschedule Plaintiff Orlando Hall’s

execution for “after the hour of 6 p.m.” on whatever new date is set is selected for his execution;

and (2) select a new date for Plaintiff Orlando Hall’s execution that is no sooner than February 2,

2021.

        Date: November 19, 2020



                                                      ______________________
                                                      TANYA S. CHUTKAN
                                                      United States District Judge




                                                  1
